NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

   WONDERLAND NURSERYGOODS CO., LTD.,
               Appellant

                           v.

 BABY TREND, INC., DENNY TSAI, BETTY TSAI,
                  Appellees
           ______________________

                 2017-1295, 2017-1297
                ______________________

   Appeals from the United States Patent and Trade-
mark Office, Patent Trial and Appeal Board in Nos.
IPR2015-00841, IPR2015-00842.
                ______________________

                Decided: April 19, 2018
                ______________________

    GREGORY A. CASTANIAS, Jones Day, Washington, DC,
argued for appellant. Also represented by DOUGLAS
PEARSON; MARK A. FINKELSTEIN, Irvine, CA; JOSHUA R.
NIGHTINGALE, Pittsburgh, PA; JOSEPH M. SAUER, Cleve-
land, OH.

    R. TREVOR CARTER, Faegre Baker Daniels LLP, Indi-
anapolis, IN, argued for appellees. Also represented by
REID E. DODGE, ANDREW M. MCCOY; JOEL SAYRES, Denver,
CO.
2        WONDERLAND NURSERYGOODS CO.    v. BABY TREND, INC.



                 ______________________

Before PROST, Chief Judge, NEWMAN, and MOORE, Circuit
                       Judges.
MOORE, Circuit Judge.
    Wonderland Nurserygoods Co. appeals two inter
partes review decisions. In IPR2015-00841, the Patent
Trial and Appeal Board determined claims 20–28 of
U.S. Reissue Patent RE43,919 were anticipated by U.S.
Patent No. 6,004,182 (“Pasin”) and would have been
obvious over Pasin in combination with U.S. Patent
No. 7,063,096 (“Stoeckler”). It also determined claims 15–
19 were anticipated by Australian Patent No. 715,883
(“Bidwell”) and would have been obvious over Bidwell in
combination with Stoeckler. It further concluded claim 29
would have been obvious over the combination of Bidwell
and Stoeckler. In IPR2015-00842, the Board concluded
claims 1–5 and 8–29 would have been obvious over U.S.
Patent No. 3,924,280 (“Vaiano”), in combination with
Paisin, and the combination of Vaiano, Pasin, and Stoeck-
ler. Because the Board erred in its claim construction,
which applies to all claims, we reverse.
                      BACKGROUND
    The ’919 patent discloses an easy to assemble baby
crib in which a fabric member is positioned on a bed
frame structure. ’919 patent at 1:43–46. Independent
claims 1, 8, 15, and 20 contain limitations reciting either
“a fabric member” or “an enclosure member.” The re-
maining challenged claims depend from these claims. In
the IPRs the Board construed “a fabric member” to mean
“one or more pieces of fabric” and “an enclosure member”
to mean “one or more members.” J.A. 17, 151. Applying
these constructions, the Board determined that Vaiano,
Pasin, and Stoeckler taught these limitations.           In
WONDERLAND NURSERYGOODS CO.      v. BABY TREND, INC.     3



IPR2015-00842, the Board also stated that Vaiano taught
“a single, continuous member.” J.A. 171.
   Wonderland timely appealed.        We have jurisdiction
under 28 U.S.C. § 1295(a)(4)(A).
                       DISCUSSION
     We review the Board’s legal determinations de novo
and its fact findings for substantial evidence. CRFD
Research, Inc. v. Matal, 876 F.3d 1330, 1336 (Fed. Cir.
2017). Obviousness is a question of law based on underly-
ing facts. Id. at 1340. Anticipation is a question of fact.
Id. at 1338. We review claim construction de novo except
for subsidiary fact findings, which we review for substan-
tial evidence. Perfect Surgical Techniques, Inc. v. Olym-
pus Am., Inc., 841 F.3d 1004, 1012 (Fed. Cir. 2016). In
IPR proceedings, the Board gives claims their broadest
reasonable interpretation consistent with the specifica-
tion. PPC Broadband, Inc. v. Corning Optical Commc’ns
RF, LLC, 815 F.3d 747, 751 (Fed. Cir. 2016).
                             I
    The Board erred in its constructions of “a fabric mem-
ber” and “an enclosure member.” The Board’s construc-
tions allow for the claimed crib to have multiple fabric
members and enclosure members. Although the use of
the singular articles “a” and “an” often means “one or
more” when the transitional phrase “comprising” is used,
Convolve, Inc. v. Compaq Computer Corp., 812 F.3d 1313,
1321 (Fed. Cir. 2016), in this instance, the Board’s con-
struction is inconsistent with the use of the terms in the
claims.
    The ordinary language of the claims indicates that a
single fabric or enclosure member is capable of separating
the interior of the claimed crib from the exterior. Claim 1
requires the fabric member “define a surrounding wall”
and “delimit an enclosed space.” Claims 8 and 15 require
the enclosure member “surround[] an enclosed space.”
4        WONDERLAND NURSERYGOODS CO.     v. BABY TREND, INC.



Claims 15 and 20, moreover, provide that the “enclosure
member includ[es] a plurality of side panels.” Under the
Board’s construction, each side panel would constitute an
“enclosure member,” so there would be no meaningful
distinction between the terms. We conclude that “a fabric
member” and “an enclosure member” must be unitary
structures able to “delineate” or “surround[]” an “enclosed
space.”
    This construction is consistent with the examples dis-
closed in the specification. The preferred embodiment,
depicted in Figure 3, shows the fabric member as a single
element with four side panels and four sleeve portions
formed by sewing, and the fabric member is the element
defining a surrounding wall around the bed frame struc-
ture. ’919 patent at 2:35–43. The side panels are part of
the unitary fabric member and are not separately de-
scribed or identified as “members” in the patent. See ’919
patent at 2:42–45. Although we must be careful not to
read limitations from the specification into the claims, the
specification’s use of the claim terms in a manner con-
sistent with their use in the claims further supports our
conclusion.
    The Board and Appellees Baby Trend, Inc., Denny
Tsai, and Betty Tsai (collectively “Baby Trend”) empha-
size the role of the prosecution history in the claim con-
struction, but read in context, the prosecution history
does not support the Board’s construction. Wonderland
amended reissue claim 8 during prosecution to remove the
express limitation that the enclosure member was
“formed in a single body,” and amended reissue claim 20
to remove the express limitation that the plurality of side
panels be “connected [to] one another along joining edge
portions.” The Board determined these amendments
indicated an intention to not limit the claims to cribs with
only a single enclosure member. The prosecution history
suggests, however, these changes were part of a series of
changes emphasizing that the “fabric/enclosure member
WONDERLAND NURSERYGOODS CO.       v. BABY TREND, INC.      5



surrounds an enclosed space adapted for receiving a baby
therein,” J.A. 1853, made in response to the examiner’s
citation to a prior art reference directed to chairs. Rather
than broadening the claims, these amendments sought to
distinguish from prior art.
   Properly construed, therefore, “a fabric member” and
“an enclosure member” refer to unitary elements that
separate the interior of the claimed crib from the exterior.
                             II
    The Board’s alternative finding that the claims are
unpatentable under the construction we now adopt is not
supported by substantial evidence. The prior art cited
does not teach the “a fabric member” or “an enclosure
member” limitations as properly construed. On appeal,
Baby Trend relies on Vaiano for a disclosure of these
limitations under the constructions we have adopted. It
argues the Board’s finding that Vaiano taught a single,
continuous member is supported by substantial evidence.
We disagree.
     Although the Board states that “Vaiano refers to net-
ting 32 as a single, continuous member,” J.A. 171, the
citation the Board provides does not stand for that propo-
sition. The cited passage in the specification reads in its
entirety:
   Secured to the posts 10 and the peripheral edge of
   floor 9 is a netting 32, preferably of nylon or other
   synthetic material. The upper edge of net 32 is
   attached at 34 to an annular bumper 36 of suita-
   ble fabric enclosing a resilient core 38 of rubber or
   plastic material secured to the upper portions of
   posts 10.
J.A. 2770. This does not indicate that the netting is a
single, continuous member. The Board also cites Figure 1
of Vaiano, depicted below.
6        WONDERLAND NURSERYGOODS CO.    v. BABY TREND, INC.



Baby Trend suggests this depicts a continuous, single
member because some of the lines of the netting in the
back corner align. The lines at the other corners, howev-
er, do not. While it is possible that a single, continuous
piece could be used in Vaiano, that is not the question
before us. Instead, we ask whether Vaiano discloses a
single, continuous piece. Substantial evidence does not
support the Board’s finding that it does.
    Baby Trend’s argument that the Board inherently
adopted its expert’s testimony discussing Vaiano’s disclo-
sure is unavailing. The Board cited Baby Trend’s Petition
for IPR and stated that it found the arguments therein
“persuasive[].” J.A. 171. It did not, however, cite to Baby
Trend’s expert’s declaration or make any reference to
expert testimony. When the Board intends to rely on
extrinsic evidence, it does so expressly. A single citation
to 10 pages in a petition does not incorporate by reference
every piece of evidence referenced therein. Similarly,
Baby Trend may not rely on statements made by Admin-
istrative Patent Judges at the oral hearing that were not
included in the Board’s written decisions.
                       CONCLUSION
    Applying the proper claim constructions, we find the
record does not contain substantial evidence supporting
the Board’s findings of anticipation and conclusions of
obviousness. We have considered Baby Trend’s remaining
arguments and find them unpersuasive. Therefore, the
judgments of the Board are reversed.
                      REVERSED